 In the Matter Of VERMONT AMERICAN FURNITURE CORPORATIONandUPHOLSTERERS' INTERNATIONAL UNION OF NORTH AMERICA, A. F. L.Case No. 1-CA-154.Decided March 28, 1949DECISIONANDORDEROn November 30, 1948, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1) and (3) of the Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediateReport attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Re-spondent's request for oral argument is hereby denied, as the recordand brief, in our opinion, adequately present the issues and the posi-tions of the parties.The Board I has reviewed the rulings of the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner insofar as they are consistent with this Decisionand Order.1.We agreewith the Trial Examiner that the Respondent inter-feredwith, restrained, and coerced its employees, in violation ofSection 8 (a) (1) of the Act by interrogating its employees about theirunion affiliations, engaging in the surveillance of a union meeting,threatening employees that they would lose their jobs unless they gaveup the Union, and threatening to close the plant if the Union came in.In connection with the finding that the Respondent threatened to closethe plant the Trial Examiner relied, in part, upon the failure of the'Pursuant to the provisions of Section3 (b) of the NationalLabor Relations Act, asamended,the NationalLabor Relationsthis proceeding to a three-man panelconsigtinq of theundersignedBoard Members.[Chairman Herzog and Members Houstonand Murdock].82 N. L. R. B., No. 43.408 VERMONT AMERICAN FURNITURE CORPORATION409Respondent to disavow an article appearing in two local newspaperswhich stated that officers of the company had advised that the plantwould be closed "in case a union was forced upon them."We do notbelieve that the failure of the Respondent to disavow this newspaperaccount is probative of whether the Respondent made the threat and,accordingly, we do not rely upon the failure to disavow.We believe,however, that there is substantial evidence elsewhere in the record tosupport the finding that Respondent's officials did, in fact, threaten toclose the plant if employees were represented by a union.2.The Trial Examiner found that on the morning of the electionForeman Hall promised employee Desilets that "if the company won"it would furnish drinks to the employees.The Trial Examiner foundthe incident trivial and insufficient to support a specific finding of re-straint and coercion relying, in part, on the fact that there was noevidence that this promise had been communicated by Desilets to anyof the other employees.Although we do not necessarily agree withthe Trial Examiner's reasoning in this respect, we note that no excep-tion has been taken to the finding and we therefore adopt it withoutfurther comment.3.For the reasons appearing in the Intermediate Report 2 we agreewith the Trial Examiner that employees Belnap, Desilets, Nadeau, andDukett were discriminatorily discharged in violation of Section 8 (a)(3) of the Act.3With respect to Nadeau, the Respondent contends that she was dis-charged for having made a derogatory remark to Kahn.This con-Lention is without merit.Like the Trial Examiner, we find that Na-deau was actually discharged at the time she was handed her final paycheck by Kahn and that this occurred before her utterance of the re-marks to Kahn.While we do not find it necessary to adopt the TrialExaminer's analysis of the social and psychological factors whichmight have motivated Nadeau in her remark to Kahn, we agree withthe Trial Examiner in finding that, under all the circumstances, herconduct following the receipt of her final pay check was not the causeof her discharge and, moreover, does not warrant denying her rein-statement and back pay.'2 In his discussionof the facts concerning Belnap theTrial Examinerstated ForemanHall urged Belnap to stay on the job, saying he was "a good man." The record showsthat, in fact,itwas Superintendent Knuckles and not Hall who made the statement.8 The Respondent's contentionthat the TrialExaminer,in findingviolationsof Section8 (a) (3), creditedonlythe witnesses for the General Counsel is without support in theIntermediate Report and the record.Furthermore,the importance of observation of wit-nesses to any findingof their credibilityis suchthat we will not overrulethe credibilityfindings of the Trial Examiner unless they are clearly erroneous.Matter of MinnesotaMining f Manufacturing Company,81N. L. R. B. 557.ItCf.Matterof J.A.Booker d/b/a Atlantic Stages,78 N. L.R. B. 553. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Vermont Amer-ican Furniture Corporation, Orleans, Vermont, and its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in Upholsterers' InternationalUnion of North America, A. F. L., or in any other labor organizationof its employees, by discharging or refusing to reinstate any of itsemployees, or by discriminating in any other manner in regard to theirhire and tenure of employment, or any term or condition of employ-ment ;(b)Engaging in surveillance of union meetings;(c)Threatening to close the plant if the employees seek unionrepresentation ;(d) Interrogating its employees concerning their union affiliations,activities, or sympathies, or those of their coworkers or in any othermanner interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form labor organizations,to join, or assist Upholsterers' International Union of North America,A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization, as authorized in Section8 (a) (3) of the amended Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Forest Belnap, Marie A. Nadeau, and Harry A. Dukettimmediate and full reinstatement to their former or substantiallyequivalent positions 5 without prejudice to their seniority or otherrights and privileges;(b)Make whole Forest Belnap, Marie A. Nadeau, Harry A. Dukett,and Edmond J. Desilets for any loss of pay they may have sufferedby reason of the Respondent's discrimination against them by paymentto each of them of a sum of money equal to the amount which he or shenormally would have earned as wages during the period from the date5In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean"former position wher-ever possible and if such position is no longer in existence then to a substantially equivalentposition."SeeMatter of The Chase National Bank of The City of New York, San Juan,Puerto Rico, Branch,65 N. L.It.B. 827. VERMONT AMERICAN FURNITURE CORPORATION411of his discharge to the date of the Respondent's offer of reinstatement,lesshis or hernet earnings a during that period;(c)Post at its plant in Orleans, Vermont 7 copies of the noticeattachedhereto and marked "Appendix A." Copies of said notice to befurnished by the Regional Director for the First Region, after beingsigned by representatives of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure thatsaidnotices are not altered, defaced, or covered with any othermaterial;(d)Notify the Regional Director for the FirstRegionin writing,within ten (10) days from the receipt of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHERORDEREDthat in all other respects the complaint hereinbe, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decison and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees in any manner con-cerning their union activities, views, or sympathies.WE WILL NOT threaten employees that we will suspend opera-tions or take any other economic reprisal if UPHOLSTERERS' IN-TERNATIONAL UNION OF NORTH AMERICA, A. F. L., or any otherlabor organization, succeeds in unionizing our plant.WE WILL NOT engage in surveillance of our employees in theirself-organizational activities on behalf of UPHOLSTERERS' INTER-NATIONAL UNION OF NORTH AMERICA, A. F. L.,or any other labororganization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organ-6By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connectionwith obtainingwork and working else-where, which would not have been incurred but for this unlawful discrimination and theconsequent necessity of his seeking employmentelsewhereMatter ofCrossett LumberCompany,8 N. L. R. B 440. Monies received for work performed upon Federal,State,county,municipal,or other work-relief projects shall be considered earnings.RepublioSteel Corporationv. N. L. R. B.,311 U. S 7.+In the eventthat thisOrder is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice, before the words:"A DECISION AND ORDER," thewords:"A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 412DECISIONSOF NATIONALLABOR RELATIONS BOARDization, to form labor organizations, to join or assist UPHOLSTER-ERWINTERNATIONAL UNION OF NORTH AMERICA, A.F.L.,or anyother labor organization, to bargain collectively through repre-sensatives of their own choosing, and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activitiesexcept to the extent that such right may be affected upon agree-ment requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of theamended Act.WE WILL offer to Forest Belnap, Marie A. Nadeau, and HarryA. Dukett immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to any senior-ity or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimi-nation against them.WE WILL make whole Edmond J. Desilets for any loss of paysuffered by him as a result of the discrimination against him.ALL our employees are free to become, remain, or refrain frombecoming members of the above-named Union or any other labororganization except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of theamended Act.WE WILL NOT discriminate in regard to the hire or tenure ofemployement or any term or condition of employment against anyemployee because of membership in or activity on behalf of anysuch labor organization.VERMONT AMERICAN FURNITURE CORPORATION,.Employer.Dated--------------------By----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date thereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Thomas H. Ramsey,for the General Counsel.Mr. Richard J. Walsh (Stackpole, Stetson and Bradlee),of Boston,Mass.,for the Respondent.Mr. Ivan Inglis,of Barton, Vt., for the Union.STATEMENT OF THE CASEUpon an amended charge filed on September 7, 1948, by Upholsterers'Interna-tional Union of North America, A. F. L., herein called the Union, the General VERMONT AMERICAN FURNITURE CORPORATION413Counsel of the National Labor Relations Board,' by the Regional Director forthe First Region (Boston, Massachusetts), issued a complaint dated September10, 1948, against Vermont American Furniture Corporation, Orleans, Vermont,herein called the Respondent, alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, herein called the Act. Copies of the complaint, theamended charge, and a notice of hearing were served upon the Respondent andthe Union on September 10, 1948.With respect to the unfair labor practices the complaint, as amended at thehearing, alleges in substance that the Respondent: (1) on February 28, 1948,discharged Forest Belnap, and on March 5, 1948, discharged Edmond J. De-silets,Marie A. Nadeau, and Harry A. Dukett and since such dates has refusedtheir reinstatement, because of their activities on behalf of the Union; (2) atvarious times after February 1, 1948, by its officers and agents: (a) questionedemployees as to their Union activity, (b) threatened employees with discharge,or closing of the plant, unless they withdrew from the Union, (c) maintainedsurveillance over a Union meeting, and (d) promised employees a party if theUnion lost an election; and (3) by these acts interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of theAct.In its answer, filed on September 30, 1948, the Respondent admitted certainallegations of the complaint, denied the commission of any unfair labor prac-tices, and set forth certain affirmative allegations as to the discharges discussedfully below.Pursuant to notice, a hearing was held at Newport, Vermont, on October 6and 7, 1948, before the undersigned Trial Examiner, duly designated by theChief Trial Examiner.The General Counsel, the Respondent, and the Unionparticipated in the hearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearingupon the issues.During the hearing the Trial Examiner granted motions to amend both thecomplaint and the answer as to substantive matters, and at the close of thehearing granted a joint motion to conform the pleadings to the proof in minormatters, such as spelling, dates, etc.The parties waived oral argument. Sincethe hearing, briefs have been received from the Respondent and from theGeneral Counsel.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGSOF FACE1. THE BUSINESS OF THE RESPONDENTiThe Respondent is a New York corporation, with its principal office in NewYork, New York, and its manufacturing plant in Orleans, Vermont, where it isengaged in the manufacture of furniture. Its principle raw materials -consistof lumber and paint, valued at more than $50,000 annually, about 50 per cent ofcl}climaterials originating outside the State of Vermont. Its finished products1 The General Counsel and his representative at thehearing are herein referred to asthe General Counsel,and the NationalLabor Relations Board as the Board. 414DECISIONS OF NATIONALLABOR RELATIONS BOARDhave an annual value of more than $100,000, about 80 per cent being shippedto points outside the State of Vermont.The Respondent employs about 72 production employees. It concedes thatit is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDUpholsterers' International Union of North America, A. F. L., is a labor organi-zation admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Background and majorissues 2The Respondent operates a plant employing about 70 production workers,both male and female, in a small town of about 1,300 population. Its majormanagement officials at Orleans include Robert Kahn, treasurer of the corpo-ration and generally in charge of the factory ; Sol Roehner, manager ; andLeonard Knuckles, superintendent.Organizational efforts among the employees began in January and February.Union organizer Ivan Inglis called at the homes of a number of employees,a meeting of about 10 workers was held on February 11, and several signedapplication cards were turned over to Inglis.At the February 11 meeting theemployees selected Edmond Desilets, a machinist, as "captain" of the organizinggroup.Desilets thereafter passed out Union application cards at the shop, col-lected and returned them to the organizer.By the latter part of February management became aware of the origaniza-tional activity.Kahn and Roehner discussed the matter, agreed in their desirethat the Union be "rejected," according to Kahn's testimony, and decided to"talk to the employees."Roehner thereupon called the workers together inthree separate groups. referred to a "rumor" that "people" were "seeing ouremployees at night agitating them towards forming some kind of a union," andtold them, in effect, that a union would not benefit them!A second organizational meeting was held the night of March 4, in the "parlor"of a hotel in Barton, a neighboring town. About 10 employees attended. Asthey passed through the hotel lobby, a number of the employees were observed byKahn and Knuckles, who were in the cock-tail lounge, another room adjoiningthe lobby.At about the same time Roehner, who shares Kahn's office at theplant, dropped in, "paid" his "respects" to "Messrs. Kahn" and "Knuckles," hada drink and excused himself.'The incident is in issue as alleged "surveillance."The next morning three of the employees attending the Union meeting-Desilets,Nadeau and Dukett-were discharged by Kahn. These discharges,and that of Belnap on February 28, are the major events in issue.On June 11 the Board conducted an election among the Respondent's employees,who rejected the Union, 55 to 11. On June 23 the Board dismissed the petitionfrom which the election stemmed!2Unless otherwise stated,all events described occurred in 1948.The record containslittle or no dispute as to the facts narrated in thisSection.8The quotations are from Roehner's testimony.A more comprehensive description ofhis speeches,including certain disputed remarks, appears in a following section.4 These quotations are also from Roehner's testimony.5 Case No.1-RC-250.Before the election the Union filed a waiver of the unfair laborpractices charged in the instant proceedings. VERMONT AMERICAN FURNITURE CORPORATION415B. Interference, restraint and coercion1.Events, Evidence and Conclusions bearing upon General Counsel's contentionsLocal management officials admitted, as witnesses, that they became aware ofand were concerned with the employees' efforts to organize, in February.Kahnso informed, by telephone, his superiors in the New York office.Although Kahn,so he testified, was confident that the Union would be "rejected," an event whichhe desired, he and Roehner decided to advise the employees of the company'sposition.Accordingly, on February 28 and March 1, employees were assembledin three. different departmental groups by Kahn and Roehner.The latter spoketo the assemblies for 5 or 10 minutes.Roehner admitted having told the employees in each of his speeches that heknew of the "rumor" that a union was being organized, and having assured themof his belief that such organization would not benefit them.There is sharp dispute in the testimony, however, as to whether or not on thesame occasions he warned employees that the plant would be closed if the Unioncame in.Two of the discharged employees, Desilets and Nadeau, testified thatRoehner made this threat.Roehner and Kahn denied that the statement wasuttered.In support of its position the Respondent called as witnesses two non-supervisory employees still at the plant, Richard Power and Ernest Burgess.Their denials are unconvincing.Power at first said that Roehner made nomention of a union, then said that Roehner declared the employees did not need.a union, and finally admitted that he had been unable to hear what Roehner saidduring the first part of his speech, and had to move up "practically . . .under his elbow."Although declaring that he was present throughout Roehner'stalk, Burgess insisted that nothing whatever was said about the union, a claimwhich is in direct conflict with the admissions of both Kahn and Roehner. Inresolving the dispute, the Trial Examiner relies not only upon his observationof the respective witnesses while on the stand and while in the hearing room, butalso upon the uncontroverted fact that, in early March, neither Kahn norRoehner took any steps to disavow to the employees, or to seek retraction fromthe publishers, the following statement appearing in the news columns (noteditorial columns) of two newspapers circulated locally, which they admittedlysaw at the time :It was reported this morning that the board of directors and the presidentof the [Respondent] corporation have advised that the operation of theOrleans plant would be unprofitable under a union set-up and would, there-fore, be forced to close the local industry in case a union was forced uponthem.The Trial Examiner is convinced, and finds, that in his speeches to all employeesat the plant Roehner threatened closure of the plant in order to discourage theirself-organization.The threat was plainly coercive and interfered with rightsguaranteed to employees by Section 7 of the Act °" General Counsel contends also that failure to disavow the newspaper article quotedabove constituted a violation of the Act. In support of this contention,in his brief,he citesFred P. WeissmanCo, 69 N. L. R. B. 1002. In support of his counterclaim thatsuch failure to repudiate constituted no violation of the Act, counsel for the Respondentin his brief citesMylan Manufacturing Company,70N. L.R. B. 574.The TrialExaminerperceives no point in resolving this conflict in claims and citations. In this case it isestablished that management made the threat directly,openly and orally,to all employees,at meetings called for thatverypurpose. 416DECISIONS OF NATIONALLABOR RELATIONS BOARDIt has been noted thata few nightsafter Roehner's coercive speeches the threetopmanagement officials-Kahn, Roehner and Knuckles-all appeared at ahotel in another townsome9 miles from Orleans, at a time when employees weregathering there for a Union meeting.From the coincidencearisesthe questionof surveillance.It is plain that, in the absence of intent to spy upon employees,the Act does not prohibit employers from frequenting cocktail lounges.There is no dispute that shortly after the plant opened the next morningthree of the employees attending the meeting were summarily handed their "final"pay checks. The failure of the Respondent, well informed of the issue, to establisha credible purpose for its officials' presence at the hotel leaves the TrialExaminerwith only the open road of reasonable inference to follow.Kahntestified thathe and Knuckles went together to the hotel and there met Dukett, manager ofanother furniture company, by "prearrangement."The "prearrangement" isnot further explained.Shortly thereafter Roehner came in, leaving his wifeoutside in his car.According to his testimony he only came in to "pay hisrespects" to Kahn, (with whom he shared the same office each day), Knucklesand Dukett,-and to have a drink.He offered no explanation as to how heknew Kahn, Knuckles and Dukett were there to receive his respects. It was,however, an unusual occasion. According to his own testimony, it was "common"for him and his wife to go to the hotel, since "it is about the closestand mostdesirable place to take your wife or to have a sociable drink fora man in myposition.""They have a nice place there," and he furthersaid,"I know thepeople, the Abernethy's, and I have been there several times."On thisoccasion,however, he left his wife outside in the car, and there is no evidence that he haddinner or visited the Abernethy's.Thus the testimony of management officials themselves removes from thecoincidence any element of chance, and leaves only the factor of "prearrange-ment," unexplained except by other testimony of Roehner in connection with hisanti-Union speeches.As to the matter, Roehner testified :You see, anybody circulating among our people at night, I should think,is something for us to be concerned about. You see just what they want.Labor is a very important part of our business life.In view of management's admission that it knew of previous visits of Unionorganizers to employee homes, at night, and the intimate character of therelationship between Kahn and his employees, described by himself, the TrialExaminer can place no reliance upon the denials of the three officials that theyknew, in advance, of the Union meeting. The inference is reasonable, and theTrial Examiner concludes and finds : (1) that management knew of the proposedUnion meeting, (2) that Kahn, Knuckles and Roehner went to the Barton Hotelon March 4 for the purpose of observing employees who attended; and (3) thatsuch surveillence constituted restraint and coercion within the meaning of the Act,Another incident, alleged by the complaint as unlawful interference,occurredon June 11. A few hours before the Board election that day Foreman EverettHall told Desilets (who by them had been reinstated, as described in a followingsection) that "if the company won" it would furnish drinks for the employees.'Beer was, in fact, provided for the employees after the election, at a time when aBoard representative was present. There is no evidence that the Board represent-ative made any protest then or later about the servingof beer orthat the Unionever cited the incident in objecting to the conduct of the election.Nor is thereTHall denied making the statement.The finding rests upon Desilet's more credibletestimony. VERMONT AMERICAN FURNITURE CORPORATION417evidence that Hall's remark, even if it were to be narrowly construed as a "promiseof benefit," was repeated by him or any other supervisor to any other employee.Under the circumstances, the Trial Examiner considers the incident as trivialand insufficient support for a specific finding of restraint and coercion.'C. The discriminatory discharges1.Forest Belnapa.Events and evidence bearing upon General Counsel's contentionBelnap washired by the Respondent in mid-November, 1947, as an "all aroundman," to work in various departmentsas needed.He received an increase in payin January, a few weeks before his discharge.Belnap attended the first Union meeting on February 11 and thereafter dis-tributed a few application cards among employees at the plant.During the morning of February 28 Superintendent Knuckles called theemployee to his office, and asked him if hewas goingto be a Union or a "company"man. Belnap said he wanted time to think it over. Foreman Hall entered theoffice and remarked that "they were going to close the doors if they had a unionshop there."Upon leaving the office, Knuckles and Belnap proceeded toward thetime clock.Knuckles asked if Belnap wanted his time. The employee repliedthat if the Superintendentwas planning to give itto him, he might as well takeit then as later.Knuckles thereupon punched Beluap's card andsent him tothe office toget his pay.Early the following week Belnap returned to the plant and asked Kahn for hisjob.When Kahn asked him ifhe was goingto bea union manor a company man,Belnap again replied that he had not made up his mind.He was reinstated.'b.Events and evidence bearing upon the Respondent's contentionsIn substance, management officials claimed that because sales were decliningitwas decided early in February to effect a gradual reduction in force, and thatfor certain reasons applicable to the respective individuals,Belnap,DesiletsNadeau and Dukett, among others, were selected specifically for lay-off.In support of his claim of diminished sales, Kahn quoted total orders receivedeach month, during 1947 and the first half of 1948, for suites of furniture.70The'figures quoted are as follows:19471948January --------------------------------------------213202February ----------------------------------------238217March----------------------------------------------229209April-----------------------------------------------27239$ Nor is there evidence to support the General Counsel's claim in his brief,but not allegedIn the complaint,that employees were promised time off with pay after the election, "con-ditioned upon their rejecting the Union at the election."9 The findings above rest mainly upon Belnap's credible testimony.AlthoughKnucklestestified at length concerning this employee,he did not deny either the incident in hisoffice or that at the time clock.Nor did Kahn deny occurrence of the Incident In hisoffice.The Trial Examiner does not consider Hall's denial that he had ever heardKnuckles or Kahn question Belnap as to his Union affiliation as being substantial refuta-tionof Belnap's direct testimony.Hall also denied stating that the plant would beclosed if the union came In.The denial is not accepted as true.His superior,Roehner,voiced similar warning to all employees that same day and the following Monday.m It appears from his testimony that Kahn referred to three-piece bedroom suites, whichhe said were"standard." 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD19471948May-----------------------------------------------17734June------------------------------------------------17866July------------------------------------------------262August ---------------------------------------------333September------------------------------------------436October---------------------------------------------335November ------------------------------------------242December-------------------------------------------445Analysis of these figures reveals an appreciable drop in orders in April, 1948,and thereafter,as compared with the same months of 1947.Sincb the only discharges involved in this proceeding occurred in the last weekof February and the first week of March, 1948, it is obvious that the number oforders received in March, 1948, and thereafter, could have had no bearing upondischarges already made.Also, if Kahn is to be believed, the February, 1948,total is irrelevant, since he testified that during the first week of that monthmanagement decided on lay-offs, including the four employees here involved.Reference to the above-quoted figures shows that the January, 1948, total is notappreciably lower than that of the same month in 1947, and that during Decem-ber more orders were received than at any time during the preceding elevenmonths.Finally Kahn testified that by the end of February 1948, they were still"six or five weeks behind,"in filling orders already received.During the "firsttwo months of '48," he said, ". . . we were shipping on, a back log" of orders;.Kahn's claim that a reduction in force was necessary early in February lacksthe support of his own testimony.The Trial Examiner concludes that a declinein business requiring the lay-off of Belnap,Desilets,Nadeau and Dukett wasnot, as the Respondent contends, the basic reason for their discharge.Specifically,as to Belnap,Kahn said he was chosen for lay-off for the followingreasons: (1) he was "unessential"; (2) he had made threats to Knuckles thathe would "lift" Foreman Hall's face if required to operate a "glue reel"; (3)-disobedience of orders in regard to his machine set-ups, reported by Knucklesand Hall; and (4) he was "more or less a pest" in criticizing to Knuckles theway his machine was set up. As to (1) the record lacks credible evidence thatBelnap was "unessential"in the general sense of the term. On the contrary, itis uncontradicted that Belnap received an increase in pay not long before hisdischarge, and that in December, when he started to quit his job, Foreman Hallurged him to stay, stating that he was a "good man."As to (2) Belnap denied making any such threat to Knuckles about Hall.According to Knuckles, Belnap once remarked to him that Hall was "pushinghim around,"and that when Hall came in the next morning he might not knowhim.Even if Knuckles is believed on this point, the incident was plainly trivial.According to his own testimony, Knuckles did no more than tell Belnap thathe had"better be careful;that Mr. Hall might retaliate,or something to thateffect."Had the remark been considered by Knuckles as seriously insubordinate,he would have taken action at once.As to(3),Knuckles denied ever giving Belnap any instructions regardingset-ups ; it follows there could have been no disobedience of instructions issuedby him.Nor did Hall, Belnap's foreman, cite a single instance of disobedienceby the employee of his orders or instructions.On the contrary, Hall testifiedthat he never had any "difficulty" with Belnap.As to(4),Knuckles testified that on"two or three" occasions Belnap com-plained to him that his machine was not set up properly.Knuckles further VERMONT AMERICAN FURNITURE CORPORATION419testified, however, that on each of these occasions all he did was to try themachine himself, and then tell Belnap to "go ahead and shape and he would dohis work all right."Knuckles made no claim that Belnap was thus a "pest," ascharacterized by Kahn. It would appear that Belnap's fault, if any, was to theRespondent's advantage, in making certain that his machine turned out properwork.The testimony of both Knuckles and Hall fails to support Kahn's claims as tohis reasons for "laying off" BelnapThe Trial Examiner concludes and findsthat there is no merit in the Respondent's contentions as to this employee.c.Conclusions as to BelnapThe Trial Examiner is convinced by the preponderance of credible evidence,and finds, that the Respondent's real reason for discharging Belnap was to dis-courage Unionactivity.It is further found that by the discriminatory discharge,and by the above-quoted questioning of Belnap by Knuckles and Kahn as to hisUnion adherence,and the remark by Hall as to the closing of the plant, theRespondent interfered with, restrained,and coerced its employees in the exerciseof rights guaranteedby the Act.2.Edmond J. Desilets, Marie A. Nadeau, and Harry A. Duketta.Events and evidence bearing upon General Counsel's contentionThe discharges of these three employees occurred the same day, under similarcircumstances, and are therefore grouped, although the Respondent advancesdifferent reasons for its action as to each.Desilets, a machinist, was the elected leader of the organizing group of em-ployees.Before his discharge on March 5, 15 or 20 signed applications hadbeen collected by him at the plant.On February 28 he was called to the super-intendent's office,where Knuckles said he knew of his Union leadership andwarned that he must drop such activities or be let go.Desilets asked to considerthe matter until after dinner, admitting that he had signed a card as had otheremployees.Later the same day he told Knuckles that he would withdraw fromthe Union in order to hold his job.Knuckles then told him he might remain.'Although it does not appear that Marie Nadeau was particularly active inthe organizing efforts, her sympathy with the movement was brought sharplytomanagement's attention on February 28, at one of the meetings called byRoehner to discourage union activity.When Roehner cited benefits alreadyenjoyed by the employees, and forcast a bigger bonus, Nadeau pointed outthat a similar promise the preceding Christmas had not been kept, and voicedher belief that if the Union came in wages would be increased. According toRoehner's own testimony, "She spoke up and complained about not getting araise.She was very energetic in her statement. . . . She persisted and madean issue of it. I wasn't exactly embarrassed, but I wasn't there to discuss wageswith her. I had other problems on my mind."Dukett signed a union authorization card on February 23. On Tuesday, March2,Knuckles called him to the office and asked if lie had signed a card.When"The finding as to the above interviews rest upon Desilets' credible testimony.Knucklesdenied giving the employee the choice between his job and Union activity, but admittedthe occasion of calling him to the office and warning him that he might be laid off becauseof lack of work.According to Knuckles, Desilets then declared that although he mightbe discharged, the Union was there to stay.He replied then, according to his testimony,that the Union had nothing to do with the lay-off. The Trial Examiner does not accept,as credible, Knuckles' version of the incident. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employee replied that he had done so, the Superintendent told him he mustwithdraw it or give up his job. Dukett conceded that if his job was in jeopardy,he would give up the Union.i2Desilets, Nadeau and Dukett attended the union meeting at the Hotel Bartonin the evening of March 4. Kahn admitted having seen Desilets and Nadeauenter, but said he did not recall Dukett.Dukett's testimony is undenied, how-ever, that when he went in he bowed to the company officials and they bowedin return. It is found that management knew of their attendance at the March4 union meeting.Early the following morning Knuckles went with these three employees toKahn's office, in a group. Kahn handed each of them their pay checks, marked"Final."Handing the first checks to Desilets, he remarked that the employee hadnot "kept his word.113The Trial Examiner concludes and finds that Kahnhad reference to his having attended the union meeting the night before afterpromising Knuckles to withdraw from such activities.When Dukett receivedhis checks he asked why, and if it was because he went to the union meeting.Kahn told him "no," but that he had orders from his supervisors." Uponreceiving her pay checks Nadeau who, according to extensive testimony of man-agement officials, had long been known by them to be nervous, excitable andunwell, protested vigorously against her discharge and declared it was becauseof her attendance at the union meeting.Knuckles commented that she hadno business being there.'1Apparently a heated argument followed, and as sheleft the office, according to her own testimony, she bitterly denounced Kahn, calledhim a Jew and declared that the war should have lasted longer. Since shehad already received herfinalpay checks, however, the Trial Examiner findsthat she had actually been discharged before making this remark.On March 8 the Union filed charges with the Board as to the discharges,among others, of the four employees here involved.Kahn admitted havingreceived notice of the charge soon after its filing.On April 5 Roehner wrote to Desilets, asking him to return to work. Desiletscame back on April 8, and was continuously employed by the Respondent fromthat date until just before the hearing, when he quit voluntarily.Dukett, Nadeau, and Belnap, however, have not been offered reinstatement.b.Events and evidence bearing upon the Respondent's contentionsThe Respondent's general contention that an extensive lay-off, including thesefour employees, was necessary and decided upon early in February, has been12The findings are based mainly upon Dukett's credible testimony.Knuckles deniedfacing Dukett with a choice between his job and his union activity, but admitted havingdiscussedwith the employee his lay-off and the Unionin his office.Knuckles saidthat on this occasion he merely told Dukett that "the Union had nothing to do with"the lay-off.Knuckles version isfound unreliable.13The finding rests upon the credible testimony of Desilets and Nadeau.The TrialExaminer can place no reliance upon Kahn's denial that he made this statementAs notedin previous footnotes and elsewhere, Kahn's testimony is inconsistent in many respectsnot only with company records quoted by himself but also with the testimony of his sub-ordinates Knuckles and Hall.1'Dukett quoted Kahn as saying orders had come from "the boss inBoston "Kahn's"boss" was in New York, not in Boston, and the TrialExaminer believesthat in Dukett'srecollection the association in sound between "boss" and "Boston" became a confirmedbut erroneous item in his memory.Kahn himself claimed that it was aftercommunica-tion with his superiors in New York that he decided upon the lay-offs15Knuckles did not specifically deny making this statement, quoted fromNadeau's tes-timonyHe merely denied saying anything to any of the three while in Kahn's office.The Trial Examinee considers Nadeau's testimony as the more credible. . aVERMONT AMERICAN FURNITURE CORPORATION421found above to be without merit. Further discreditupon the general claimis castby Kahn's conflicting testimony as to when he decided upon thesespecificdischarges.At one point he declared they were chosen for lay-off early inFebruary.At another he said choice was not made until during theweek endingMarch 5. And that more special circumstances than ordinary lay-offsgovernedthese discharges is revealed by the fact that one was dismissedon a Saturday,and three at thebeginningof the work day on Friday, although Kahn declaredthat it was a company "habit" to lay off employees on Friday, the regular payday, which clearly meant theendof the day.Kahn's secretary, TheresaLambert,testified that she was making up the weekly pay roll at the time thethree em-ployees were being discharged, and that this task usually took a full day.Specific reasons advanced for the "lay-off" of each of the threeemployees arenow considered.Desilets.Kahn claimed at one point in his testimony that on February 7 hedecided to let Desilets go, because his work was "unessential."No credibleevidence was offered to support this claim.On the contrary, when asked bycounsel for the Respondent why Desilets was recalled shortly afterhis discharge,Roehner replied :... it is very difficult to obtain a good hand in this area, and particularlywith reference to a machinist.We looked high and low beforewe obtainedthe services of Mr. Desilets . . . we made a lotof concessions in order toemploy him.Desilets was the only machinist working for the company.Up to the time ofhis discharge he was employed 54 hours a week. The TrialExaminer concludesand finds that there is no merit in the contention that Desiletswas laid off becausehe was "unessential."Dnkett.Kahn contended that the main reason Dukettwas dismissed wasbecause ofhis absenteeism during the winter months.At the hearing Dukettreasonablyexplained that theseabsences werecaused by heavysnows and bythe fact that he lived on a back roada long distancefrom the plant.Althoughcounsel forthe Respondent readily conceded that "Mr. Dukettwas telling thetruth if hesayshe was snowed in and couldn't cometowork,"Kahn deniedthat snowstormskept Dukettfrom work,further denied that the winter of1947-48 was oneof the mostsevere experienced,and declaredthat he knewof no ruralroads being blockedby snow during that season.Kahn's defianceof his own counsel's concession and of factsgenerallyknown as to New England'sweather during that period cast doubt upon his reliabilityas a witness. Inany event,no evidence was adduced to showthat Dukettwas ever reprimandedfor his absences,or warnedthat theymight bringabouthis discharge.TheTrial ExaminerfindsKahn's claim to be without merit.Nadeau.Considerable confusion surroundsthe case of Nadeau,as presentedby the Respondent,both in the pleadingsand the testimony.The answer, filedbefore the hearing, alleges that she wasbothlaidoffandquither employment onMarch 5.At thehearingthe answerwas amendedto allege further that she wasalsodischargedon the same date.In themaze oftestimony elicitedconcerningthese mutuallyinconsistentallegations, the TrialExaminerdiscernsno claimor proffered proof from any managementofficial that Nadeau actuallyquit heremployment on March 5, or any other day. There is in the record a letter addinglittle clarity to the confusion, dated September 22, 1948, addressed by Roehner toMrs. Nadeau's husband,from which thefollowing is quoted :838914-59-vol. 82-28 422DECISIONSOF NATIONALLABOR RELATIONS BOARDWe are having a hearing in the near future in connection with N.L. R. B.and Marion's name is being used among others.Itwould help us in thismatter if we obtain from you the date that you acquired your farm andany other information you care to give us to indicate that Marion did notintend to work here anyway.If Mr. Nadeau supplied the information sought, it was not offered at the hear-ing.In the absence of any proof that Marie Nadeau quit her employment onMarch 5, the Trial Examiner must conclude the claim to be without merit.Both Kahn and Knuckles testified at length concerning Nadeau's shortcomingsand undesirability as an employee. In general, Kahn said he decided he could"spare" Nadeau and let her go "particularly due to the fact that production wasgoing through slower at that particular time."That characterization of thecurrent condition in the plant is in direct conflict with his previous testimony thatin "January, February and March . . . our production was steadilyincreas-ing."As to his specific reasons for choosing Nadeau for lay-off, Kahn cited the fol-lowing, in substance: (1) throughout her entire employment, amounting tonearly 2 years, she had been a "constant trouble-maker," not only in her owndepartment, of which her husband was foreman, but also in an adjoining depart-ment; (2) fights were "constant" between Nadeau and other employees in bothdepartments; (3) because of quarrels with Nadeau one girl quit "in tears,"one man who "didn't cry" gave up his job, and another man would have left hadhe not been transferred; (4) arguments ensued from . . . repeated retorts"engaged in by Nadeau and other girls in which "some rather vile language" wasused, "particularly on Marion's part"; (5) she complained unnecessarily aboutthe "peculiar odor" of new lacquer he had purchased; (6) she was "not well,"on several occasions "had become ill in the plant," and once had fainted "andhad to be taken home"; (7) she was "nervous" and "underweight"; (8) she andher husband "were interested in buying a farm"; (9) her husband was alsoin "poor health," due to an industrial accident in the same plant before theRespondent took it over ; (10) she once threatened that if her husband was notgiven an increase they would go elsewhere to work ; (11) sometime in Januaryhe had heard the Nadeau's were offering their house for sale ; and (12) onceshe had kicked "a chest or a dresser," doing damage "of no great extent."Forthese reasons among others, according to Kahn, he decided to lay Nadeau offtemporarily on March 5, and then discharged her outright after she had madeher parting remark as to Jews.Knuckles, who followed Kahn as a witness, described about the same details ofNadeau's employment, although in somewhat more temperate fashion.Although for reasons already noted, Kahn's testimony is so replete with con-tradictions as to deprive it of trustworthiness, it appears that Nadeau wasnervous, and probably addicted to making unnecessary complaints and engagingin quarrels.(As to her work, however, Kahn admitted that "we had no com-plaint as to the actual operations which she was handling.")But because ofKahn's unreliability as a witness, the Trial Examiner is unable to determinewhere the basic fault lay in the incidents cited by him and therefore cannotappraise their cumulative seriousness.Nor is it necessary to attempt theimpossible.Even if Kahn's characterization of Nadeau as an employee be accepted as itsface value, he further said that she had been "kept in our employas long as she VERMONT AMERICAN FURNITURE CORPORATION423had" because her husband, the foreman, "was a very important person in theoperation of that department."No evidence was offered by the Respondent toshow that Foreman Nadeau's importance to the department had diminished inany respect on March 5, when his wife was discharged.1° It is plain, therefore,that for 2 years, even if Kahn is to be believed, Mrs. Nadeau was an acceptableemployee, whatever her shortcomings. It is likewise clear that other reasonsthan those advanced by Kahn prompted her discharge. The Trial Examiner con-cludes and finds that the reasons given by him for Nadeau's "lay-off" are with-out meritl'As to the remark made by Nadeau after receiving her final pay check on themorning of March 5, upon which Kahn bases his claim that not until then was sheactually discharged, Nadeau readily admitted having uttered it in anger.Thefact is not in dispute. Since it has previously been found that her dischargeprecededher remark, there remains only the question as to the Respondent'simplied claim that her outburst is a valid reason for refusing her reinstatement.The Trial Examiner does not willingly assume the pontifical posture of tryingto weigh, on his own fallible scales, the moral code of others.Being a nativeof New England, however, he is not unaware that there, as elsewhere in theUnited States, religious and racial prejudices exist and are, unfortunately, fre-quently expressed and exhibited. It appears that racial and religious prejudices,like those of a political and economic nature, are but symptoms of a disease gen-erally prevalent throughout the world, which someone long ago termed "man'sinhumanity toward men."And, in fairness to his native New England the TrialExaminer must observe out of his experience that he can detect little differencein the basic social disease of intolerance, whether its symptoms are displayed ina Vermont furniture factory or at the four-power negotiating tables in Germany.Without condoning the text of Nadeau's intemperate comment to Kahn, itmust be noted that the incident was not without genuine provocation. She her-self was of a local minority group and her claim that she "was just getting backwhen they were calling me . . . 'Frog'" may not be lightly dismissed. Andshe had just been summarily discharged under circumstances which reasonablycaused her to believe that she was being discriminated against and her liveli-hood being taken from her.Her resentment was natural, even if expressed interms of her unnatural religious prejudices.The Trial Examiner is of the opinionthat her remarks, under the circumstances described by all witnesses, were notof a character to deprive her of any rights guaranteed under the Act.c.Conclusions as to the dischargesThe Trial Examiner is convinced, by the preponderance of credible evidence,that the real reason for the Respondent's discharge of Dukett, Nadeau andDesilets was their activity on behalf of the Union, and their attendance at theunion meeting on March 4. It is therefore found that the discharges were dis-criminatory, for the purpose of discouraging union membership.By these dis-charges, as well as by Knuckles' demand, in effect, that Desilets and Dukett chosebetween their union adherence and the Company, and the superintendent's inquiryof Dukett as to whether or not he had signed a union card, the Respondent hasinterferedwith, restrained, and coerced employees in the exercise of rights'guaranteedby the Act.Soon after Mrs. Nadeau's discharge her husband did, in fact, quit.ar SeeEdward0. Budd Mfg.Co., 138 F. (2d) 86(C. C. A. 3). 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT. THE EFFECT OFTHE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the Trial Examiner will recommend that it cease and desist therefrom andLake certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent discriminatorily discharged Edmond J.Desilets, Marie A. Nadeau, Harry A. Dukett, and Forest Belnap because of theirunion activities.It will therefore be recommended that the Respondent offer tothese employees, excepting Desilets, immediate and full reinstatement to theirformer or substantially equivalent positions," without prejudice to their seniorityor other rights and privileges, and make all four employees whole for any lossof pay they may have suffered by reason of the Respondent's discriminationagainst them by payment to each of them of a sum of money equal to that whichhe or she normally would have earned as wages from the date of the dischargeto the date of the Respondent's offer of reinstatement, less his or her net earningsduring said period.Upon the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following :CONCLUSIONS OF LAW1.Upholsterers' International Union of North America, A. F. L., is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Ed-mond J. Desilets, Marie A. Nadeau, Harry A. Dukett, and Forest Belnap, therebydiscouraging membership in Upholsterers' International Union of North America,A. F. L., the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the above findings of fact and conclusions of law, upon the entire recordin the case, and pursuant to Section 10 (c) of the amended Act, the Trial Ex-aminer recommends that Vermont American Furniture Corporation, Orleans,Vermont, its officers, agents, successors, and assigns shall :u In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position" is intended to mean "former position wher.ever possible and if such positionis nolonger in existence then to a substantiallyequiva.lent position "SeeMatter of The ChaseNationalBank oftheCityof NewYork, SanJuan, Puerto Rico, Branch,65 N. L. R. B. 827. VERMONT AMERICAN FURNITURE CORPORATION4251.Cease and desist from :(a)Discouraging membership in Upholsterers'InternationalUnion of NorthAmerica, A. F. L., or In any other labororganizationof itsemployees,by dis-criminatorily discharging, refusing to reinstate, or by discriminating in regardto their hire or tenure of employment, or anytermsor conditions of employment ;(b) Interrogating its employees concerning their unionaffiliations,activities,or sympathies, or in any other manner interfering with, restraining, or coercingits employees in the exercise of the rightsto self-organization, to form labororganizations, to join or assist Upholsterers' International Union of NorthAmerica, A. F. L., or any other labor organization ; to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities, for the purpose of collectivebargainingor other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Trial Examiner finds willeffectuate the policies of the Act :(a)Offer to Forest Belnap, Marie A. Nadeau, and Harry A. Dukett immediateand full reinstatement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges, and make themand Edmond J. Desilets whole in the manner set forth in Section V above, entitled"The Remedy";(b) Post at its plant in Orleans, Vermont, copies of the notice attached heretoand marked "Appendix."Copies of said notice, to be furnished by theRegionalDirector for the First Region, after being signed by representatives of the Re-spondent, shall be posted by the Respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered with any othermaterial ;(c)Notify the Regional Director for the First Region in writing, within ten(10) days from the receipt of this Intermediate Report, what steps the Respond-ent has taken to comply herewith.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Rochambeau Building, Washington 25, D. C., an originaland six copies of a statement in writing setting forth such exceptions to theIntermediate Report and Recommended Order or to any other party of therecord or proceedings (including rulings upon all motions or objections) as herelies upon, together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Imme-diately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portionsof the record relied upon and shall be legibly printed or mimeographed, and ifmimeographed shall be double spaced. Proof of service on the other partiesof all papers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46, should any party desirepermission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of the service of theorder transferring the case to the Board. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 30th day of November, 1948.C.W. WHITTEMORE,Trial Examiner.APPENDIXNOTICE To ALL EMPLOYEESPursuantto the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization to form labororganizations, to join or assist UPHOLSTERERS' INTERNATIONAL UNION OFNORTH AMERICA, A. F. L. or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aidor protection.WE WILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay sufferedas a result of thediscrimination.MarieA. NadeauForest BelnapHarry A. DukettWE WILL MAKE WHOLE the following named employee for any loss ofpay suffered by himas a result of the discrimination.Edmond J. DesiletsAll our employees are free to become or remain members of the above-named Union or any other labor organization.We will not discriminate inregard to hire and tenure of employment against any employee because ofmembership in or activity on behalf of any such labor organization.VERMONT AMERICAN FURNITURE CORPORATION,Employer.Dated-------------------------------By----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.